JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. Because appellant failed to raise a genuine issue of material fact as to the truthfulness of appellee’s stated, nondiscriminatory reasons for not promoting her to a foreman position, the district court properly granted summary judgment on appellant’s claims of gender and age discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973); Fischbach v. District of Columbia Department of Corrections, 86 F.3d 1180, 1181-82 (D.C.Cir.1996). Because appellant failed to show any causal relationship between her engagement in a protected activity and an adverse personnel action on the part of appellee, or that appellee failed to take appropriate corrective action in response to her harassment claims, the district court’s grant of summary judgment as to appellant’s claims of retaliation was also proper. See Brown v. Brody, 199 F.3d 446, 452 (D.C.Cir.1999); Curry v. District of Columbia, 195 F.3d 654, 660 (D.C.Cir.1999).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.